Citation Nr: 0005681	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for major depression, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for an upper 
respiratory infection, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for psoriasis, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971, and in addition served on active duty during 
Operations Desert Storm/Shield in Southwest Asia from 
September 12, 1990, to July 30, 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in March 
1998, denying entitlement of the veteran to service 
connection for major depression (claimed as an undiagnosed 
illness with loss of memory, temper, and depression), myxoid 
cyst of the right middle finger of the right hand, seborrheic 
dermatitis, pustular psoriasis, an upper respiratory 
infection, chronic obstructive pulmonary disease, and 
bleeding gums.  Each was also denied as an undiagnosed 
illness under 38 C.F.R. § 3.317.  In his notice of 
disagreement filed in March 1998, the veteran noted that he 
agreed with the RO's determinations as to the myxoid cyst of 
the middle finger of the right hand and bleeding gums, and 
while he did not reference the RO's denial of service 
connection for dermatitis, he disagreed with all of the other 
denials.  In his substantive appeal, dated in July 1998, the 
veteran raised another issue, that of entitlement to service 
connection for chest pains as due to undiagnosed illness, and 
in a VA Form 21-4138, Statement in Support of Claim, dated in 
September 1998, he again noted a desire to open a claim of 
entitlement to service connection for chest pains, and, also 
a claim for the "possibility of illness related to 
smoking."  It is likewise noted that within the 
aforementioned September 1998 document, the veteran 
specifically withdrew from consideration his claims for 
service connection as to a cyst of the right middle finger, 
seborrheic dermatitis, and bleeding gums, and, as such, those 
claims are not now before the Board for review.  

Regarding the claims for service connection for chest pains 
and nicotine dependence, such were initially adjudicated by 
the RO in February 1999, notice of which was furnished to the 
veteran in March 1999.  The veteran thereafter submitted a 
notice of disagreement in March 1999, but only as to the RO's 
denial in February 1999 of his entitlement to service 
connection for chest pains directly related to service.  A 
statement of the case as to that issue was then furnished to 
the veteran in April 1999, and there is no indication that an 
appeal as to such issue was thereafter perfected.  Such is 
likewise not among those issues certified by the RO to the 
Board for appellate consideration.  Based on the foregoing, 
the issues of the veteran's entitlement to service connection 
for chest pains and nicotine dependence are not now before 
the Board and, as such, are not herein addressed.

Within the veteran's substantive appeal, the veteran 
requested that he be afforded a hearing before the Board, 
sitting in Fargo, North Dakota, but he thereafter amended his 
hearing request, seeking only a hearing before the RO's 
hearing officer.  Such was accomplished in September 1998.

The issue of the veteran's entitlement to service connection 
for major depression, to include as due to an undiagnosed 
illness, is addressed in the REMAND portion of the instant 
document.


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
an upper respiratory infection, chronic obstructive pulmonary 
disease, and psoriasis, all to include as due to an 
undiagnosed illness, are not supported by cognizable evidence 
demonstrating such claims to be plausible or capable of 
substantiation.

CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
an upper respiratory infection, chronic obstructive pulmonary 
disease, and psoriasis, all to include as due to an 
undiagnosed illness, are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as a 
psychosis, if manifested to the required degree within a 
prescribed period from the veteran's separation from active 
duty; or one that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (1999).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which becomes 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree to 10 percent or more not later than December 31, 
2001.  To fulfill the chronicity requirement, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.317 (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection for an upper respiratory 
infection (URI), chronic obstructive pulmonary disease 
(COPD), and/or psoriasis, all to include as due to an 
undiagnosed illness.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Specifically, there must be: (1) A medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468.  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The provisions of 38 C.F.R. § 3.303(b) provide a substitute 
way of showing inservice incurrence and medical nexus for 
purposes of well-grounding a claim.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  The chronicity provision of 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during an applicable presumption period and still 
has the condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well-grounded if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id.  

It is the veteran's primary contention that his URI, COPD, 
and psoriasis had their onset during his periods of active 
duty, or, in the alternative, are the result of an 
undiagnosed illness to which he was exposed during his tour 
of duty in Southwest Asia.

No pertinent complaint or finding is shown on a medical 
examination performed at the time of enlistment in October 
1968, but the veteran is shown to have been hospitalized in 
January 1969 for treatment of a viral URI and bacterial 
pharyngitis.  Following his hospital discharge, he was seen 
in February 1969 for complaints of stomach and chest pains, 
sore throat, and cold symptoms, for which no diagnostic 
assessment was offered.  Service medical records for the 
initial period of service are otherwise negative for relevant 
complaints or findings.

Subsequent to his discharge from active duty, the veteran 
enlisted in the North Dakota  Army National Guard, and it is 
shown that he was treated in July 1981 for a rash of an 
unspecified body area.  Outpatient treatment was received in 
January 1986 for an acute URI.  On the occasion of a National 
Guard examination in August 1989, the veteran offered a 
history of septicemia with shock in 1980 or 1981, due to skin 
infections.  He also offered a history of skin diseases, 
trouble of an ear-nose-or-throat variety, and hay fever.  No 
pertinent findings or diagnoses were noted.  

During the veteran's period of active duty from September 
1990 to July 1991, no treatment was received for an URI, 
COPD, or psoriasis.  Upon a redeployment examination in June 
1991, the veteran offered a history of pain or pressure in 
the chest and he specifically denied having a rash, skin 
infection, or sores.  No pertinent diagnosis was entered.  

In May 1997, the veteran was afforded a VA Persian Gulf 
Registry examination, findings from which led to entry of a 
single pertinent diagnosis of a right foot lesion of an 
undetermined etiology.  Pulmonary function testing at that 
time also disclosed evidence of moderate obstructive airways 
disease that was reversible.  An encounter diagnosis of 
chronic airway obstruction was noted in July 1997, and 
subsequent use of Albuterol inhaler is shown.  VA 
examinations for disability evaluation in December 1997 
disclosed findings which culminated in entry of diagnoses of 
COPD, secondary to cigarette smoking, and recurrent pustular 
psoriasis of the right instep by history (not fungus).  

The evidence presented fails to identify current disablement 
of the veteran involving URI(s) or residuals thereof.  While 
it is acknowledged that the veteran was treated for an 
inservice URI in January 1969, and another in January 1986 
when affiliated with the National Guard, there is no showing 
that the veteran has a current disability involving recurrent 
URIs or any residuals of the previous episodes.  

Regarding the claimed COPD, current medical data confirm its 
presence.  However, COPD is not shown in service or for 
nearly six years following the veteran's most recent 
discharge from active duty.  Moreover, no medical 
professional offers data or opinion specifically linking the 
veteran's COPD to his military service or any event thereof.  

As for the veteran's claim of service connection for 
psoriasis, medical data compiled in May 1997 denote the 
existence of a right foot lesion of an undetermined etiology, 
and although its presence was not confirmed on VA examination 
in December 1997, pustular psoriasis by history was 
diagnosed.  As the veteran's psoriasis may be an entity that 
is subject to periods of activity and quiescence, the Board 
concedes that the veteran has pustular psoriasis, but notes 
that evidence of the service incurrence or aggravation of 
psoriasis or competent medical evidence of a nexus between 
the veteran's psoriasis and his military service is lacking.  
To that end, the Board finds that no medical professional has 
offered data or opinion linking the veteran's psoriasis to 
his military service or any event thereof.

In reference to the veteran's claim for undiagnosed illnesses 
under 38 C.F.R. § 3.317, it is noted that service connection 
may be established for chronic disability due to undiagnosed 
illness(es), where there are objective indications of 
disability.  Objective indications of chronic disability 
include objective medical evidence perceptible to a physician 
or non-medical indicators capable of independent 
verification.  Id.  Here, the veteran's lung complaints of 
wheezing and other symptoms are ascribed by postservice 
medical data to a diagnosed entity, that of COPD, and, 
similarly, the veteran's skin symptoms of his right foot are 
found by medical data to be the result of pustular psoriasis, 
also a diagnosed entity.  In view of that fact, and in the 
absence of evidence that the aforementioned diagnoses do not 
account fully for the signs and symptoms of skin disease of 
the right foot and the veteran's lung dysfunction, the 
possibility of the existence of undiagnosed illness is 
entirely removed.

In terms of the claimed URI as seen from the § 3.317 
perspective, the veteran's sign and symptoms of respiratory 
system have been ascribed to COPD and only COPD.  The record 
fails to detail any pertinent signs or symptoms not 
encompassed by COPD and, it is of note that the veteran in 
his written statement of March 1998, set forth his opinion 
that his URIs while on active duty and serving in the 
National Guard were in fact chronic, and although he stated 
that his wheezing had persisted since his return from Gulf 
War service, he noted that he had not followed up with a 
physician as to that.  As there is no indication that any 
sign or symptom of the respiratory system has escaped 
diagnosis, it is found that the claim for undiagnosed illness 
based on URIs occurring prior to service in Southwest Asia is 
not well-grounded.

The Board has considered the testimony offered by the veteran 
at the RO hearing in September 1998, as well as all of the 
written statements submitted by him or on his behalf.  
However, the veteran's own statements as to either medical 
diagnosis or etiology, or those as to the requisite nexus of 
claimed disability to service cannot serve to well-ground his 
claims in the absence of a showing that the veteran has the 
requisite medical background or expertise to offer competent 
medical evidence.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons set forth, the Board necessarily is compelled 
to conclude that the veteran's claims are not well-grounded, 
and, as such, each must be denied.  38 U.S.C.A. § 5107(A); 
see Epps, Savage, supra.  Such result obviates the need for 
consideration of the rule of affording the veteran the 
benefit of the doubt where the evidence for and against the 
claim is in relative equipoise, as the Board does not herein 
reach the merits of any of the claims presented.  See 
38 U.S.C.A. § 5107(b) (West 1991).

The Board recognizes that this appeal is being disposed of in 
a manner that may differ from that utilized by the RO.  The 
undersigned has therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Given that the veteran has advanced 
argument that the claims at issue are well-grounded, and in 
view of the fact that he has failed to meet his initial 
burden of presenting claims which are plausible or capable of 
substantiation, the Board concludes that no prejudice to the 
veteran would result in denying his claims as not well-
grounded.  Moreover, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well-grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Additionally, as the foregoing explains the requirements of a 
well-grounded claim based on service incurrence or 
aggravation, as well as on the basis of undiagnosed illness, 
the Board views its prior discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for his claims of service connection for URI, 
COPD, and pustular psoriasis.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Moreover, the Board is not aware of 
any relevant evidence which may have existed, or could have 
been obtained, that, if true, would render the veteran's 
claims "plausible" and thus require VA to notify the 
veteran of said relevant evidence in order that he may 
complete his application for the claims of service connection 
herein at issue.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (per curiam).


ORDER

Service connection for URI, COPD, and pustular psoriasis, all 
to include as due to an undiagnosed illness, is denied as not 
well-grounded. 


REMAND

At the time of the RO hearing in September 1998, the veteran 
testified that a private physician, B. Carr, M.D., had 
treated him for depression, beginning in or about October or 
November 1991, shortly after his second discharge from active 
duty.  As well, the veteran noted that, in addition to the 
treatment afforded by Dr. Carr, he was also seen on several 
occasions by a counselor from Valley City or Jamestown.  
Records relating to the foregoing treatment by Dr. Carr or 
the counselor are not now a part of the veteran's claims 
folder.

When VA is put on notice that relevant evidence may exist or 
could be obtained, that, if true, would render the claim 
plausible, VA has a duty to notify the veteran of the 
evidence needed to complete a submitted benefits application.  
See McKnight, 131 F.3d at 1485 (1997); see also 38 C.F.R. 
§ 5103(a) (1999).  While it is apparent that the veteran 
reported at the hearing that he intended to obtain such 
records, the degree to which he was notified that such 
evidence was needed to complete his application for VA 
compensation is unclear.  It is clearly in the veteran's best 
interests to afford him that notice so that he may obtain the 
data in question.

Accordingly, this case is hereby REMANDED to the RO for 
completion of the following actions:


1.  The RO should advise the veteran in 
writing of the need to obtain copies of 
the medical records compiled by Barry 
Carr, M.D., Cooperstown Medical Center, 
1200 Roberts (P. O. Box 460) Cooperstown, 
North Dakota, 58425, and records compiled 
from the counselor from Valley City or 
Jamestown so that he may complete his 
application for VA compensation benefits.   

2.  Upon completion of the foregoing 
actions, the RO should then readjudicate 
the claim for service connection for 
major depression, including as due to an 
undiagnosed illness, first determining 
whether such claim is well-grounded under 
38 U.S.C.A. § 5107(a),  based on all of 
the evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran and his representative are free to submit 
additional evidence and argument in connection with the 
issues remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

